Citation Nr: 0300129	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  95-12 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for low 
back strain with spinal stenosis at L4-5, disc disease, 
and traumatic arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1955 to December 1957, and from April 1966 to 
November 1979.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision of the Waco, Texas Regional Office (RO).  


FINDING OF FACT

On December 18, 2002, prior to the promulgation of a 
decision in this appeal, the Board received a written 
statement from the appellant requesting withdrawal of the 
appeal he had pending before the Board; there is no 
question of law or fact remaining before the Board in this 
case.


CONCLUSION OF LAW

The veteran having withdrawn his Substantive Appeal on the 
claim of entitlement to a rating in excess of 40 percent 
for low back strain with spinal stenosis at L4-5 and disc 
disease and traumatic arthritis, the Board has no further 
jurisdiction in this case.  38 U.S.C.A. §§ 7104, 
7105(d)(5) (West 1991); 38 C.F.R. §§ 20.101, 20.204 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have now 
been published at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000.  However, given the veteran's 
expression of intent to withdraw his appeal, further 
discussion of the impact of the VCAA is not necessary.

Analysis

Under 38 C.F.R. § 20.204, a Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  Under 38 U.S.C.A. § 7104 and 
38 C.F.R. § 20.201, the Board has jurisdiction where there 
is a question of law or fact on appeal to the Secretary.  
Here, in correspondence received by the Board on December 
18, 2002, the appellant requested that his appeal be 
"dropped," and added that he was "satisfied with [his] 
current rating."  In effect, he withdrew the appeal he had 
pending before the Board.  Hence, there remains no 
allegation of error of fact or law for appellate 
consideration; the Board has no further jurisdiction in 
this case; and the appeal must be dismissed without 
prejudice.  


ORDER

The appeal for a rating in excess of 40 percent for low 
back strain with spinal stenosis at L4-5, disc disease, 
and traumatic arthritis is dismissed.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

